DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-2 and 5-7 are pending in the application.
	In Applicant’s response filed 14 January 2022, claims 1 and 5-7 were amended and claims 3-4 were cancelled.
	These amendments have been entered.

Drawings
The drawings were received on 14 January 2022.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lawrence E. Laubscher, Jr. (Reg. No. 28,233) on 24 January 2022.




The application has been amended as follows: 
Claim 7 was amended as follows:
--7.  A connector as defined in claim [[4]] 6, wherein said arcuate projection extends at least partially around said threaded through opening of said nut and enters said end opening when said nut is in the locked position.--	

Allowable Subject Matter
Claims 1-2 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to incorporate the subject matter of previous claims 3 and 4.  Accordingly, claim 1 is allowable for the reasons discussed for claim 4 in the previous Office Action.  Specifically, claim 1 now requires that said nut contains an “arcuate projection” that is arranged adjacent to the through opening, which extends beyond an outer surface of the nut, the arcuate projection engaging an inner surface of said base when the nut is in the locked position.  None of the prior art of record discloses or teaches the use of a connector having a nut with an arcuate projection, as claimed.  Nor would it have been obvious to modify Meicke or any of the other prior art devices in such a manner since there would have been no teaching, suggestion, or motivation to do so.  Accordingly, claim 1 is considered to be allowable over the prior art of record.  Claims 2 and 5-7 are considered allowable at least due to their dependence from claim .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678